Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
2.	The Information Disclosure Statement submitted on 10 July 2019 has been considered by the Examiner. 

Claim Objections
3. 	Claims 7 and 8 is objected to because of the following informalities. 
Claims 7 and 8 contain minor typographical and grammatical errors.
- Claim 7, line 6: The Examiner suggests changing “compriging” to “comprising”.  
- Claim 8, line 8: The Examiner suggests changing “both sidedof” to “both sides of”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “several” in claim 5 is a relative term which renders the claim indefinite. The term “several” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the term “several” does not define a precise quantity for the ranges within claim 5. The Examiner suggests that Applicant defines a precise quantity to overcome this rejection. 

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Weltmann et al. (US 2017/0216614 A1) in view of Zemel et al. (US 2013/0345620 A1).
Regarding claim 1, Weltmann teaches a skin treatment device by application of plasma to a skin (device 1 utilizes a plasma generator to decontaminate the percutaneous access or stoma and the adjacent skin region [0018, 0033]. This has a simultaneously wound promoting effect on the skin tissue region that is adjacent to the percutaneous access and stoma [0018]), the device comprising: 
a body (holder or body 10 [0039, FIG. 3]) having a handle (handle 11 [0039, FIG. 3]); and 
an electrode unit generating an atmospheric pressure plasma by application of electric power (treatment surfaces 3 comprises a plurality of high voltage electrodes 6 and ground electrodes 7 that are configured to generate cold atmospheric plasma [0014, 0021, 0044-0045, FIGS. 2-3]), wherein a first ground is connected to the handle (ground connection 8 for the plurality of ground electrodes 7 [0035-0037, 0041, FIG. 3]. Furthermore, the handle 11 is stated to be connected with the ground potential or connection [0041]), wherein the electrode unit is detachably attached to a mounting portion recessed from one surface of the body (the plurality of high voltage electrodes 6 and ground electrodes 7 are attached or seated on the U-shaped recess 12 located on the body 10 [0023, 0039-0040]), wherein the electrode unit comprises:
a first film (an insulating or dielectric material 5 is used with the high voltage electrode 6 and ground electrode 7 [0037, claim 9, FIGS. 1-3]);
a first conductor and second conductor disposed between the first film (each of the plurality of ground potential electrodes 7 are conductive or have conductive metal 
Weltmann does not explicitly teach a second ground, and wherein the first and second grounds are provided on two opposite sides of the handle, respectively. 
The Examiner respectfully submits, as Weltmann teaches the use a handle connected with a ground (a ground potential connection 8 is formed with the plurality of ground electrodes 7 and the handle 11 [0035, 0037, 0039, 0041, FIG. 3]), configuring the exact number of grounds to be arranged on opposite sides of the handle would be a matter of rearranging and duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Weltmann does not explicitly teach wherein the first film, a second film, and a third film laminated together; and 
a first conductor disposed between the first and second films, and a second conductor disposed between the second and third films. 
The prior art by Zemel is analogous to Weltmann, as they both teach the use of plasma to treat infections ([abstract]). 

Zemel does not explicitly teach the first conductor disposed between the first and second films, and the second conductor disposed between the second and third films. 
The Examiner respectfully submits, as Weltmann teaches the use of conductors (the electrodes 6 / 7 comprise conductive materials [0034-0035, 0037]) and Zemel teaches the use of laminated films (multiple dielectric films that are laminated and attached to the electrode’s conductors [0065, 0111]), configuring the exact arrangement of the films and the conductors as claimed would be a matter of rearranging the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Furthermore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively to modify Weltmann’s electrode conductors to comprise the plurality of laminated films, as taught by Zemel. The advantage of such modification will provide enhanced dielectric properties to prevent the chances of causing damage, pain, erythema, or irritation (see paragraph [0065] by Zemel). 
Regarding claim 3, Weltmann teaches a skin treatment device by application of plasma to a skin (device 1 utilizes a plasma generator to decontaminate the percutaneous access or stoma and the adjacent skin region [0018, 0033]. This has a 
a body (holder or body 10 [0039, FIG. 3]) having a handle (handle 11 [0039, FIG. 3]); and 
an electrode unit generating an atmospheric pressure plasma by application of electric power (treatment surfaces 3 comprises a plurality of high voltage electrodes 6 and ground electrodes 7 that are configured to generate cold atmospheric plasma [0014, 0021, 0044-0045, FIGS. 2-3]), wherein a first ground is connected with the handle (ground connection 8 for the plurality of ground electrodes 7 [0035-0037, 0041, FIG. 3]. Furthermore, the handle 11 is stated to be connected with the ground potential or connection [0041]), wherein the electrode unit is detachably attached to a mounting portion recessed from one surface of the body (the plurality of high voltage electrodes 6 and ground electrodes 7 are attached or seated on the U-shaped recess 12 located on the body 10 [0023, 0039-0040]), 
wherein the electrode unit comprises:
a first dielectric member having a plate shape (flexible holder or dielectric member 5 is made of dielectric material [0026, claim 9, FIGS. 1-3]. Furthermore, figure 1 illustrates the flexible holder or dielectric member 5 to have a plate shape), a conductive electrode disposed between the first dielectric member (the plurality of electrodes 6 / 7 are conductive [0034-0037, FIG. 3]. Furthermore, the electrodes 6 and 7 are arranged on or between the flexible holder or dielectric member 5 [0021, 0026, claim 1, claim 9, FIG. 2-3]), such that a dielectric barrier discharge is generated between the first dielectric member and the conductive electrode (the embodiment of 
Weltmann does not explicitly teach a second ground, and wherein the first and second grounds are provided on two opposite sides of the handle, respectively. 
The Examiner respectfully submits, as Weltmann teaches the use a handle connected with a ground (a ground potential connection 8 is formed with the plurality of ground electrodes 7 and the handle 11 [0035, 0037, 0039, 0041, FIG. 3]), configuring the exact number of grounds to be arranged on opposite sides of the handle would be a matter of rearranging and duplicating the known elements without producing a new and unexpected result, with such matters having been held by the Courts as being obvious to the skilled artisan (please see MPEP 2144.04). 
Weltmann does not explicitly teach a second dielectric member, and the conductive electrode being disposed between the first and second dielectric member, such that the dielectric barrier discharge is generated between the first and second dielectric members and the conductive electrode. 
The Examiner respectfully submits, as Weltmann teaches the use of the dielectric barrier discharge between the first dielectric member and the conductive electrode (please see Weltmann’s teachings above), configuring the exact number and arrangement of dielectric members to be used with the conductive electrode during dielectric barrier discharge would be a matter of duplicating and rearranging the known elements without producing a new and unexpected result, with such matters having 
Weltmann does not explicitly teach wherein the second dielectric member is laminated on the first dielectric member.
The prior art by Zemel is analogous to Weltmann, as they both teach the use of plasma to treat infections ([abstract]). 
Zemel wherein the second dielectric member is laminated on the first dielectric member (the electrode unit can comprise a multiple dielectric films or layers that are sandwiched together through lamination [0032, 0065, 0111]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively to modify Weltmann’s dielectric members to be laminated to each other, as taught by Zemel. The advantage of such modification will provide enhanced dielectric properties to prevent the chances of causing damage, pain, erythema, or irritation (see paragraph [0065] by Zemel). 

7. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Weltmann et al.
Regarding claim 4, Weltmann teaches a skin treatment device by application of plasma to a skin (device 1 utilizes a plasma generator to decontaminate the percutaneous access or stoma and the adjacent skin region [0018, 0033]. This has a simultaneously wound promoting effect on the skin tissue region that is adjacent to the percutaneous access and stoma [0018]), the device comprising: 

an electrode unit generating an atmospheric pressure plasma by application of electric power (treatment surfaces 3 comprises a plurality of high voltage electrodes 6 and ground electrodes 7 that are configured to generate cold atmospheric plasma [0014, 0021, 0044-0045, FIGS. 2-3]), wherein a first ground is connected with the handle (ground connection 8 for the plurality of ground electrodes 7 [0035-0037, 0041, FIG. 3]. Furthermore, the handle 11 is stated to be connected with the ground potential or connection [0041]), wherein the electrode unit is detachably attached to a mounting portion recessed from one surface of the body (the plurality of high voltage electrodes 6 and ground electrodes 7 are attached or seated on the U-shaped recess 12 located on the body 10 [0023, 0039-0040]), 
wherein the electrode unit comprises:
a first conductive unit in the form of a wire (high voltage electrode 6 is in the form of a wire [0037, FIGS. 2-3]); 
a second conductive unit surrounding the first conductive unit and twisted to form a plurality of turns (ground electrode 7 is in the form of a metal wire and spirals or turns around the high voltage electrode 6 [0037, FIG. 2]); and 
an insulating sheath formed on the first conductive unit so as to generate a dielectric barrier discharge (electrode 6 is sheathed with an insulating material 5 [0037]). 
Weltmann does not explicitly teach a second ground, and wherein the first and second grounds are provided on two opposite sides of the handle, respectively. 
. 

8. 	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weltmann et al. in view of Zemel et al., further in view of Jeon (US 2018/0169427 A1). 
Regarding claim 5, Weltmann in view of Zemel suggests the skin treatment device according to claim 1. Weltmann teaches wherein the body further comprising an AC generator supplying power to the conductors (the high-voltage generator 4 is considered an “AC generator”, as it delivers an alternating voltage or current to the high-voltage electrodes 6 [0035-0036]). 
Weltmann and Zemel do not explicitly teach wherein a frequency of the alternating voltage is several kHz to several hundred kHz, 
wherein the AC generator operated in a pulse mode having a pulse frequency of several Hz to several hundred Hz.
The prior art by Jeon is analogous to Weltmann, as the both teach the use of an atmospheric pressure plasma apparatus comprising an AC voltage generator, electrodes, and dielectric material ([abstract]). Similarly to Weltmann, Jeon also teaches the use of the plasma for treating the skin or tissue of the user ([abstract]). 

wherein the AC generator operated in a pulse mode having a pulse frequency of several Hz to several hundred Hz ([0061]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the AC voltage generator suggested by Weltmann in view of Zemel with the alternating voltages and pulse frequencies, as taught by Jeon. The advantage of such modification will provide ranges that are suitable for delivering a stable dielectric barrier discharge. 
Regarding claim 6, Weltmann teaches wherein one of the conductors is electrically connected to one of the grounds (ground connection 8 is connected with the plurality of conductive ground electrodes 7 [0034-0035, 0037]). 
Regarding claim 7, Weltmann teaches wherein the body further comprises an elastic body provided between the mounting portions of the electrode unit (the dielectric insulating material 5 is stated to be an elastic body or flexible holder for the electrodes 6 / 7 [0023, 0026, 0040, claim 9, FIGS. 1-3]). Specifically, the outer surface of dielectric insulating material or flexible holder 5 is configured to hold the electrodes 6 / 7 and is then further placed into the U-shaped recess or mounting portion 12 [0023, 0039-0040, claim 9, FIG. 3]. The Examiner also notes that dielectric flexible holder 5 is particularly made from polyimide, which is known to have elastic properties [0026]); and 
Zemel teaches wherein the elastic body (flexible dielectric layer surrounding the electrode [0023]) is configured to emit radicals to the surroundings at the time of discharge by vibrating the electrode unit (the radicals or “microdischarge” can be shifted 
Regarding claim 8, Weltmann teaches wherein the electrode unit is configured to be elongated to generate plasma at a larger area (Weltmann illustrates an elongated electrode 6 which takes the form of a rod or a wire [FIG. 2, FIG. 5, 0037, 0045]. Furthermore, the elongated electrode 6 helps generate plasma along the entire surface on the insulated material 5 and towards the regions of the electrodes 7 [0037, FIG. 2], wherein both sides of the electrode unit are detachably coupled to the body (the electrodes 6 is mounted on the flexible holder or insulated material 5 which can be seated or removed from the U-shaped recess 12 of the body 10 [0023, 0040, claims 1-2, FIGS. 1-3]); and 
Zemel teaches wherein the electrode unit to have a wide band shape elongated in the longitudinal direction (the embodiments of figures 7-9 illustrate electrode 1 to have an elongated shape band in a longitudinal direction [FIGS. 7-9, 0064-0065]). 

9. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weltmann et al. in view of Zemel et al., further in view of Askin, III et al. (US 2011/0237921 A1). 
Regarding claim 9, Weltmann in view of Zemel suggests the skin treatment device according to claim 1. Zemel teaches wherein the first conductor and the second conductor are spaced apart from each other so as not to be laminated when projected on one surface thereof (the electrodes or conductors can be spaced apart when projected on the dielectric surface or layer [0031-0032]. Furthermore, Zemel’s 
Weltmann and Zemel do not explicitly teach wherein at least one of the first and second conductors include at least three or more conductive lines that are divided in branches. 
The prior art by Askin, III is analogous to Weltmann, as they both teach medical electrodes that can be applied to a user to treat tissue ([abstract, 0028]).
Askin, III teaches wherein the first conductor includes at least three or more conductive lines that are divided in branches (electrode 200 includes a plurality of conductive lines or traces 204a-204d [0037, FIG. 2]. Figure 2 illustrates the conductive lines or traces 204a-204d to be divided separately). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the conductor suggested by Weltmann in view of Zemel to comprise conductive lines, as taught by Askin, III. The advantage of such modification will provide enhanced conductivity during treatment. 

Statement on Communication via Internet
 10. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
 11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792